Name: Commission Regulation (EEC) No 702/76 of 29 March 1976 amending Regulation No 91/66/EEC of 29 June 1966 concerning the number of returning holdings to be selected in each division and each category of holding and the size of the field of survey
 Type: Regulation
 Subject Matter: national accounts;  farming systems;  agricultural activity
 Date Published: nan

 No L 83/ 16 Official Journal of the European Communities 30 . 3 . 76 COMMISSION REGULATION (EEC) No 702/76 of 29 March 1976 amending Regulation No 91 /66/EEC of 29 June 1966 concerning the number of returning holdings to be selected in each division and each category of holding and the size of the field of survey Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 3(1 ) of Regulation No 91 /66/EEC is hereby amended to read as follows : 'The number of returning holdings selected per division may be lower than the number laid down in Annex III , but by no more than 20 % , provided that this does not entail a reduction in the total number of returning holdings laid down per Member State .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ( ! ), as last amended by Regula ­ tion (EEC) No 2910/73 (2 ), and in particular Article 4 thereof, Whereas because of the difficulties inherent in extending the Farm Accountancy Data Network, the limits within which the number of holdings may be chosen in each division should be widened ; Whereas the accounting sample is intended to repre ­ sent the entire field of survey at the end of the exten ­ sion period, i.e. 1978 accounting year at the latest ; whereas the fixing of a minimum number of returning holdings in each category of holding is not compatible with that aim ; whereas the relevant provi ­ sion should therefore be deleted ; Whereas mushroom cultivation is an agricultural activity and holdings engaged therein should be included in the field of survey ; whereas, mushrooms should therefore be included in the list of reference products which define the said field of survey ; Article 2 Article 3(2) of Regulation No 91 /66/EEC is hereby deleted . Article 3 In Annex I to Regulation No 91 /66/EEC the following is hereby added : 'f [. . . 33a : mushrooms, . . . 1 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 March 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 109 , 23 . 6 . 1965, p . 1859/65 . (2 ) OJ No L 299 , 27 . 10 . 1973, p . 1 .